333 S.W.3d 533 (2011)
Neysa M. WEST, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72720.
Missouri Court of Appeals, Western District.
March 15, 2011.
Ellen H. Flottman, for Appellant.
John W. Grantham, for Respondent.
Before Division Two: KAREN KING MITCHELL, Presiding Judge, JOSEPH M. ELLIS, Judge and VICTOR C. HOWARD, Judge.
ORDER
PER CURIAM:
Neysa M. West appeals from the denial of her Rule 24.035 motion for post-conviction relief without an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).